Citation Nr: 1450403	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  04-36 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating greater than 30 percent for service-connected post traumatic migraines without aura.

(The issue of entitlement service connection for a psychiatric disorder, to include major depressive disorder, including as secondary to service-connected disabilities will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1973 and from October 1976 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona.  

In October 2005, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  In March 2014, the Veteran testified at another hearing over which a different Veterans Law Judge of the Board presided while at the RO.  A transcript of each hearing has been associated with the claims file.

A Veteran that has had two Board hearings in his appeal before two different Veterans Law Judges will have the decision reviewed and signed by a panel of three Veterans Law Judges, which includes those who presided over the hearings.  See 38 C.F.R. §20.707 (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Pursuant to the Court's holding in Arneson, a letter was sent to the Veteran in September 2014 notifying him that he had the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  Later in September 2014, the Veteran responded that he did not wish to be scheduled for a third Board hearing.

This matter was previously before the Board in June 2006 at which time it was remanded for additional development.  It is now returned to the Board.  
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The records in all claims files have been reviewed by the Board in adjudicating this claim.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran asserts that his service-connected post traumatic migraines without aura are more disabling that reflected by the currently assigned 30 percent disability rating.  The Veteran's migraine headaches are currently rated pursuant to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Under this diagnostic code section, migraine headaches with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability rating.  A  maximum 50 percent disability rating is warranted where the migraine headaches are with very frequent, completely prostrating, and prolonged attacks, productive of severe economic inadaptability.  Id.

A review of the most recent September 2013 VA examination report reveals that the Veteran reported that he experienced migraine headaches three to four times each week, lasting one to two hours.  He would experience visual scomota for 15 minutes prior to each headache, followed by the migraines, which were accompanied by left sided, throbbing, and aching pain behind the eye, nausea, and phono- and photophobia.  Lying supine and retiring to a dark room was said to be the only treatment that resolved the headaches.  He was also said to currently work full time, missing one to two days of work each month due to headache severity.  He would not take any medication.  The headaches were described as pulsating or throbbing, localized to one side of the head, and worse with physical activity.  Non-headache symptoms were said to include nausea, sensitivity to light and sound, and changes in vision (such as scotoma, flashes of light, tunnel vision).  The pain was said to last less than one day.

The examiner indicated that the Veteran would experience characteristic prostrating attacks of migraine headache pain, more frequently than once per month.  It was then indicated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine and non-migraine headache pain.  The examiner also concluded that the Veteran's headache condition did not impact his ability to work.

During the most recent March 2014 Board hearing, the Veteran described that he would experience about two to three headaches per week that would necessitate he lie down in a quiet, dark, room with little or no noise.  When occurring at work, about three to four times per week, he would have to go to the bathroom and turn off the lights.  He added that his symptoms included vision disturbance, nausea, cold sweats, and throbbing pain on the left side that could be disorienting.  When occurring at home, he would experience mood changes and require that he be isolated from his family.  He also indicated that while he was employed full time, he was required to use all his sick and personal leave because of incapacitating episodes of headache symptoms.  The Veteran also noted that the most recent September 2013 VA examination was cursory in nature and did not allow him to fully explain his symptoms.

Following the March 2014 Board hearing, the Veteran submitted copies of employment leave statements suggesting that he had missed significant time from work as a result of his migraine headaches.  

The additional employment leave statements had not been reviewed by the VA 
examiner in September 2013 when it was determined that the Veteran's disability did not impact his ability to work.  Moreover, the Board finds that the findings of the VA examiner are unclear to the extent that it was indicated that the Veteran was found to have prostrating attacks of migraine headache pain more frequently than once per month, but not very frequent.  It is unclear what constitutes "very" frequent and why the Veteran's reported frequency does not meet the requisite criteria.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his migraine headaches should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected post traumatic migraine headaches.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken.

The examiner must identify all manifestations of the Veteran's migraine headaches.  The examiner must include a detailed history of the Veteran's headaches, to include the frequency and duration of episodes of migraines, whether such headaches are incapacitating or prostrating in nature, and whether and to what extent such headaches result in economic inadaptability.  The examiner must address the employment leave statements suggesting that the Veteran had missed significant time from work as a result of his migraine headaches.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for such must be provided.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for all opinions expressed shall be provided.

3.  The agency of original jurisdiction will then review the Veteran's claims file, ensure that the above development actions have been completed in full, and that no other action is required.  If further action is required, it must be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
       THOMAS J. DANNAHER		      KEITH W. ALLEN
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


